RESOLUTIONS OF THE BOARD OF DIRECTORS OF USG1, INC. AGREEMENT AND PLAN OF MERGER BY AND AMONG USG1, INC., CANWEALTH MINERALS CORPORATION AND KIMI ROYER AS STOCKHOLDER REPRESENTATIVE WHEREAS, USG1, Inc. (“USG1”), is a Delaware corporation; and WHEREAS, Canwealth Minerals Corporation (“Canwealth”) is a Delaware corporation; and WHEREAS, the Board of Directors of USG1 (the “Board”) has contemplated and considered the proposed business combination as set forth in that certain Agreement and Plan of Merger (the “Merger Agreement”) and has determined that it is advisable and in the best interest of the USG1 Stockholders to enter into the business combination of USG1 and Canwealth, as contemplated by the Merger Agreement; THEREFORE BE IT RESOLVED that the Board approves the business combination of USG1 and Canwealth; and BE IT FURTHER RESOLVED that the Board adopts the Merger Agreement; and BE IT FURTHER RESOLVED that the Chief Executive Officer of USG1 (the “CEO”) be and hereby is authorized to execute and deliver the Merger Agreement and each of the agreements contemplated thereby, each in the form previously provided to the Board, with such changes or modifications as the CEO shall deem necessary or desirable; and BE IT FURTHER RESOLVED that the CEO be, and hereby is, authorized and empowered to take any and all such further action, to execute and deliver any and all such further instruments, documents and certificates, and to pay such expenses, in the name of and on behalf of USG1, as the CEO may deem necessary or advisable to effectuate the purposes and intent of the resolutions hereby adopted, the taking of such actions, the execution and delivery of such agreements, instruments, documents and certificates and the payment of such expenses by the CEO to be conclusive evidence of his authorization hereunder and the approval thereof; and BE IT FURTHER RESOLVED that the CEO is directed to present the Merger Agreement and the Resolutions of the Board to all stockholders eligible to vote upon and/or approve mergers and consolidations, to the extent it is required by the General Corporation Law of the State of Delaware and the Bylaws of USG1. [Remainder of page intentionally left blank; signature page follows.] Signed: /s/_Kimi Royer Kimi Royer, Chairman and Secretary of the Board of Directors Date: August 10, 2012 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of August 10, 2012 (this “Agreement”), by and among Canwealth Minerals Corporation, a Delaware corporation (“Canwealth”), USG1, Inc., a Delaware corporation (“USG1”), and Kimi Royer, as representative of the USG1 Stockholders (as hereinafter defined) (the “Stockholder Representative”). WHEREAS, the parties intend to effect the merger of Canwealth with and into USG1 (the “Merger”), with USG1 continuing as the surviving entity in the Merger (the “Surviving Company”), as a result of which the entire issued and outstanding common stock, par value $0.0001 share of USG1 (the “USG1 Stock”) will be deemed for all purposes to represent shares of common stock, par value $0.01 per share, of Canwealth (the “Canwealth Stock”), upon the terms and subject to the conditions set forth in this Agreement and in accordance with Delaware General Corporation Law, as amended (“DGCL”); WHEREAS, the Boards of Directors of Canwealth and the Board of Directors of USG1 have each approved the Merger and each of them has determined that this Agreement and the transactions contemplated hereby are advisable and in the respective best interests of each of Canwealth and USG1, respectively, and their respective stockholders; WHEREAS, the USG1 Board of Directors has resolved to recommend that the stockholders of USG1 (the “USG1 Stockholders”) adopt this Agreement and the Board of Directors of Canwealth has resolved to recommend that its sole stockholder adopt this Agreement, to the extent such approval is required. WHEREAS, as provided by this Agreement, the Stockholder Representative shall deliver to Canwealth a written consent in lieu of a meeting of stockholders, in the form annexed hereto as Schedule “A” (the “Written Consent”), signed by no less than the holders of ninety percent (90%) of the issued and outstanding shares of
